Case 1:10-cr-00228-LTS Document 1517 Filed 12/19/18 Page 1 of 1
U.S. Department of Justice

  

United Staz‘es Attorney
Southern District of New York

 

T he Silvio J. Mollo Buildl'ng
One Saint Andrew ’s Plaza
New Yo)'k, New York 10007

December 19, 2018

BY ECF

The Honorable Laura Taylor Swain
Daniel Patrick Moynihan

United States Courthouse

500 Pearl St.

New York, NY 10007-1312

Re: United States v. Eric S. Lipl_gi£
83 10 Cr. 228 (LTS)

Dear Judge Swain:

The Government respectidlly requests that the Court enter the attached Final Order of
Forfeiture 111 this matter.

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney

  

By:

 

LOUIS PELLEG§IN@/
Assistant United States Attomey
One St. Andrew’s P1aza

New York, New York 10007
Tel. (212) 637-2617

 

